United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-2987
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
James F. Smyth,                           *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: February 6, 2004
                                 Filed: February 26, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

        James F. Smyth appeals the 24-month prison term the district court1 imposed
after revoking his supervised release. Smyth contends that the district court abused
its discretion because it failed to adequately consider the statutory sentencing factors,
see 18 U.S.C. § 3583(e)(3), and the recommended sentencing range of 3-9 months in
U.S.S.G. § 7B1.4, p.s. We conclude that the district court gave thorough
consideration to the sentencing factors and was not bound to follow section 7B1.4’s


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
sentencing recommendation. Cf. United States v. Shaw, 180 F.3d 920, 923 (8th Cir.
1999) (per curiam). Accordingly, we affirm the judgment of the district court.
                      ______________________________




                                       -2-